Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by the Applicant on October 16, 2019.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11 are directed to a method (claim 1) and a machine (claim 11). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG, claim 1 recites a computerized method, while claim 11 recites a system for e.g., organizing human activity as described further below. 
Using limitations of claim 11 to illustrate, the claim recites the limitations (abstract language emphasized in bold; additional claim limitations underlined): a system comprising: one or more processors; a memory connected to the one or more processors: and one or more programs stored in the memory and configured to be executed by the one or more processors; the one or more programs including instructions that upon execution, cause the one or more processors to: form a synthetic account for at least one user of a financial asset management system based on information obtained from the at least one user, the synthetic account being formed to serve a specific purpose identified by the at least one user; allocate a portion of funds available in at least one holding account of the at least one user to the synthetic account; and fund the synthetic account using the portion of funds allocated to the synthetic account. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, {forming} a synthetic account for at least one user of a financial asset management system {…}; {allocating} a portion of funds available in at least one holding account {…} to the synthetic account; and {funding} the synthetic account using the portion of funds allocated to the synthetic account; which is a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors. The general recitation of one or more processors; a memory connected to the one or more processors: and one or more programs stored in the memory and configured to be executed by the one or more processors, do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, {forming} a synthetic account for at least one user of a financial asset management system based on information obtained from the at least one user, and {allocating} a portion of funds available in at least one holding account {…} are recited at a high level of generality (i.e., as a general means of receiving and transmitting data e.g., user financial account data; See Applicant Specification at least at pg. 5, which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Furthermore, as elements of one or more processors; a memory connected to the one or more processors: and one or more programs stored in the memory and configured to be executed by the one or more processors, are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions the elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that additional limitations including {forming} a synthetic account for at least one user of a financial asset management system {…}; {allocating} a portion of funds available in at least one holding account {…} to the synthetic account; and {funding} the synthetic account using the portion of funds allocated to the synthetic account, amount to no more than mere instructions to apply the exception using generic computer components. See Applicant Specification at pg. 5. In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed.
Accordingly, the receiving and transmitting limitations are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the limitations of claims dependent on claims 1 and 11 when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 2-10 and 12-20 merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claims 1-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20160162882 A1 to McClung, III, in view of US 11042882 B2 to Ledford
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
McClung, III teaches:
1. A computerized method for financial asset management, the method comprising: forming a synthetic account for at least one user of a financial asset management system based on information obtained from the at least one user, the synthetic account being formed to serve a specific purpose identified by the at least one user; 
McClung, III Fig. [0003], [0011] In certain aspects, the present invention provides a system for funding an account {synthetic account} each time a person chooses and engages in an action, or conducts a transaction with an entity (e.g., but not limited to with a particular eWallet provider, with a particular eMoney provider, and/or using a particular digital money). The funding may be from the person involved in the transaction and/or by another person; [0170]-[0171] In conducting an online purchase according to the present invention, funding of an account (pension or other account) is done in a method in which a consumer, optionally, browses the internet for items to purchase; 
{allocating a portion} of funds available in at least one holding account of the at least one user to the synthetic account; and 
McClung, III [0164]-[0165] teaching {allocation funds from the at least one accounts}, funding may be {added to or matched, e.g., allocation} by a competitor or by a winner or by a loser … ( e.g., a percentage, e.g., half); [0169] teaching creating and funding a pension account based on criteria {e.g., funding from airline holding account}; [0171] information is then transmitted electronically to the merchant over a public network such as the Internet via a secure channel such as a secure sockets layer (SSL) connection; the merchant then processes the transaction account number by, for example, sending authorization from the card issuer, completing the transaction, automatically funding the account in a pre-set {allocated} amount
funding the synthetic account using the portion of funds allocated to the synthetic account.
McClung, III at least at [0171] In conducting an online purchase according to the present invention, funding of an account (pension or other account) is done in a method in which a consumer, optionally, browses the internet for items to purchase; 

McClung, III does not explicitly teach but Ledford teaches:

allocating a portion of funds {available in at least one holding account of the at least one user to the synthetic account};
Ledford at least at [Col. 4:3-10] teaching {prefunding accounts} financial institutions can deposit a full or partial settlement obligation amount in cash into one or more settlement accounts prior to a clearing, and the pre-funded balance is used to settle net positions at scheduled times. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by McClung, III to substitute the system and method of allocating a portion of funds before funding an account as taught in Ledford, which is common to the same field of endeavor of systems and methods for facilitating consumer digital ewallet or virtual currency exchange. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for allocating a portion of funds before funding the account as taught in Ledford at least at [Abstract] and [0329].

Regarding claim 2: 
McClung teaches:
2. The computerized method of Claim 1, wherein the holding account comprises at least one of a demand deposit account, a checking account, a saving account, an individual brokerage account, a retirement account, an individual retirement account (IRA), a Roth-IRA, a 401k account, a 529 account, a health saving account, a flexible spending account, a loan or mortgage accounts, and a credit card account.
McClung, III at least at [0371] teaching holding accounts as {a user wallet or e.g., bank account} the present invention provides a system and a method using the system, the system including a memory storing user (also called “consumer”) account information, wherein the information includes funding sources including multiple non-cash, non-credit based funding options, including but not limited to virtual currency funding options and/or virtual currency providers; and one or more processors for communicating the multiple non-cash, non-credit based funding options to a personal computerized device and/or on a merchant site;

Regarding claim 3: 
McClung, III teaches:
3. The computerized method of Claim 1, further comprising providing the at least one user with a user interface, presented on a display screen of a communications device of the at least one user, and obtaining, via the user interface, the information from the at least one user.
McClung, III [0012] In one aspect, a person receives funding of an account by entering an entity's place of business, by contacting an entity, or by accessing an entity's electronic presence, e.g., by accessing an entity's website on the Internet and/or searching a website; [0180] teaching {using an user interface} receiving terms for the financial transaction, performing the financial transaction, and then, based on the transaction, funding the pension account by the user and/or by any entity involved in the transaction and/or the performing of the transaction

Regarding claim 4: 
McClung, III teaches:
4. The computerized method of Claim 1, wherein the information obtained from the at least one user comprises at least one of information used for uniquely identifying the at least one user, information relating to financial goals of the at least one user, information relating to financial needs of the at least one user, and the specific purpose identified by the at least one user.
McClung, III [0096]-[0097] teaching, providing a system and method for providing a user with one or with a plurality of periodic retirement income payments {…} receiving an input including a retirement date and/or the step of calculating the retirement date {e.g., financial goals/needs}, and the length of an accumulation period defined by the retirement date and a current age of the user {e.g., identification}.


Regarding claim 5: 
McClung, III teaches:
5. The computerized method of Claim 4, wherein the information for uniquely identifying the at least one user comprises biometric information of the at least one user.
McClung, III [0173] The user may interact with the host system's transaction system or a merchant via any input device such as a telephone, keyboard, mouse, kiosk, personal digital assistant, touch screen, voice recognition device, transponder, biometrics device {e.g., for uniquely identifying user}, handheld computer (e.g., Palm device, and/or the like)

Regarding claim 6: 
McClung, III teaches:
6. The computerized method of Claim 1, further comprising opening the at least one holding account with a financial institution for the at least one user based on the information obtained from the at least one user.
McClung, III at least at [0169] teaching opening and funding a pension account based on criteria {e.g., funding from airline holding account}

Regarding claim 7: 
McClung, III teaches:
7. The computerized method of Claim 1, further comprising allocating the portion of the funds by isolating the portion from remainder of the funds available in at least one holding account and assigning the isolated portion for use with the synthetic account.
McClung, III at least at [0171] teaching the merchant sends authorization from the card issuer, completing the transaction, and automatically funding the account in a pre-set amount {e.g., amount isolated or set aside for funding}, and submitting a record of charge (ROC) and/or summary of charges (SOC) and/or summary of accounting funding to the person, and/or to the card issuer or acquirer for settlement.

Regarding claim 8: 
McClung, III teaches:
8. The computerized method of Claim 1 further comprising funding the synthetic account using funds held in at least two separate holding accounts.
McClung, III at least at [0232] In any method according to the present invention that involves a transaction and/or the funding of an account, one or multiple funding sources, one or multiple digital wallet providers or electronic wallet providers, one or multiple internet providers, one or multiple manufacturers, multiple warehousing entities, multiple phone service providers, and/or merchants

Regarding claim 9: 
McClung, III teaches:
9. The computerized method of Claim 8, wherein the at least two separate holding accounts are owned by at least two different users.
McClung, III at least at [0232] In any method according to the present invention that involves a transaction and/or the funding of an account, one or multiple funding sources, one or multiple digital wallet providers or electronic wallet providers, one or multiple internet providers, one or multiple manufacturers, multiple warehousing entities, multiple phone service providers, and/or merchants

Regarding claim 10: 
McClung, III teaches:
10. The computerized method of Claim 1, further comprising forming the synthetic account {…} and funded by funds sourced from at least two separate holding accounts owned by the at least two different users.
McClung, III at least at [0232] In any method according to the present invention that involves a transaction and/or the funding of an account, one or multiple funding sources, one or multiple digital wallet providers or electronic wallet providers, one or multiple internet providers, one or multiple manufacturers, multiple warehousing entities, multiple phone service providers, and/or merchants

McClung, III does not explicitly teach but Ledford teaches:
for at least two users of the financial asset management system, wherein the synthetic account is a jointly owned account owned by the at least two users
Ledford at least at [0333] a participant funding the prefunded balance account with a balance is referred to herein as a funding participant. To back up the settlement of the transaction the participant's funding agent is required to deposit monies in a joint account owned jointly by one or more funding agents.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by McClung, III to substitute the system and method of forming and funding joint accounts, owned by at multiple users {e.g., funding agents}, as taught in Ledford, which is common to the same field of endeavor of systems and methods for facilitating consumer digital ewallet or virtual currency exchange. The combination e.g., the addition of funding joint accounts as recited, amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for facilitating consumer digital ewallet or virtual currency exchange as taught in Ledford at least at [Title] and [0333].

Regarding claim 11: 
McClung, III teaches:
11. A system comprising: one or more processors; a memory connected to the one or more processors: and one or more programs stored in the memory and configured to be executed by the one or more processors; the one or more programs including instructions that upon execution, cause the one or more processors to: form a synthetic account for at least one user of a financial asset management system based on information obtained from the at least one user, 
McClung, III Fig. [0003], [0011] In certain aspects, the present invention provides a system for funding an account {synthetic account} each time a person chooses and engages in an action, or conducts a transaction with an entity (e.g., but not limited to with a particular eWallet provider, with a particular eMoney provider, and/or using a particular digital money). The funding may be from the person involved in the transaction and/or by another person; [0170]-[0171] In conducting an online purchase according to the present invention, funding of an account (pension or other account) is done in a method in which a consumer, optionally, browses the internet for items to purchase;
the synthetic account being formed to serve a specific purpose identified by the at least one user; allocate a portion of funds available in at least one holding account of the at least one user to the synthetic account; and 
McClung, III [0164]-[0165] teaching {allocation funds from the at least one accounts}, funding may be {added to or matched, e.g., allocation} by a competitor or by a winner or by a loser … ( e.g., a percentage, e.g., half); [0169] teaching creating and funding a pension account based on criteria {e.g., funding from airline holding account}; [0171] information is then transmitted electronically to the merchant over a public network such as the Internet via a secure channel such as a secure sockets layer (SSL) connection; the merchant then processes the transaction account number by, for example, sending authorization from the card issuer, completing the transaction, automatically funding the account in a pre-set {allocated} amount
fund the synthetic account using the portion of funds allocated to the synthetic account.
McClung, III at least at [0171] In conducting an online purchase according to the present invention, funding of an account (pension or other account) is done in a method in which a consumer, optionally, browses the internet for items to purchase;

McClung, III does not explicitly teach but Ledford teaches:

allocating a portion of funds {available in at least one holding account of the at least one user to the synthetic account};
Ledford at least at [Col. 4:3-10] teaching {prefunding accounts} financial institutions can deposit a full or partial settlement obligation amount in cash into one or more settlement accounts prior to a clearing, and the pre-funded balance is used to settle net positions at scheduled times. 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by McClung, III to substitute the system and method of allocating a portion of funds before funding an account as taught in Ledford, which is common to the same field of endeavor of systems and methods for facilitating consumer digital ewallet or virtual currency exchange. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for allocating a portion of funds before funding the account as taught in Ledford at least at [Abstract] and [0329].

Regarding claim 12: 
McClung, III teaches:
12. The system of Claim 11, wherein the holding account comprises at least one of: a demand deposit account, a checking account, a saving account, an individual brokerage account, a retirement account, an individual retirement account (IRA), a Roth-IRA, a 401k account, a 529 account, a health saving account, a flexible spending account, a loan or mortgage accounts, and a credit card account.
McClung, III at least at [0371] teaching holding accounts as {a user wallet or e.g., bank account} the present invention provides a system and a method using the system, the system including a memory storing user (also called “consumer”) account information, wherein the information includes funding sources including multiple non-cash, non-credit based funding options, including but not limited to virtual currency funding options and/or virtual currency providers; and one or more processors for communicating the multiple non-cash, non-credit based funding options to a personal computerized device and/or on a merchant site 

Regarding claim 13: 
McClung, III teaches:
13. The system of Claim 11, wherein the instructions, upon execution, cause the one or more processors to provide the at least one user with a user interface, presented on a display screen of a communications device of the at least one user, and obtain, via the user interface, the information from the at least one user.
McClung, III [0012] In one aspect, a person receives funding of an account by entering an entity's place of business, by contacting an entity, or by accessing an entity's electronic presence, e.g., by accessing an entity's website on the Internet and/or searching a website; [0180] teaching {using an user interface} receiving terms for the financial transaction, performing the financial transaction, and then, based on the transaction, funding the pension account by the user and/or by any entity involved in the transaction and/or the performing of the transaction

Regarding claim 14: 
McClung, III teaches:
14. The system of Claim 11, wherein the information obtained from the at least one user comprises at least one of: information used for uniquely identifying the at least one user, information relating to financial goals of the at least one user, information relating to financial needs of the at least one user, and the specific purpose identified by the at least one user.
McClung, III [0096]-[0097] teaching, providing a system and method for providing a user with one or with a plurality of periodic retirement income payments {…} receiving an input including a retirement date and/or the step of calculating the retirement date {e.g., financial goals/needs}, and the length of an accumulation period defined by the retirement date and a current age of the user {e.g., identification}.


Regarding claim 15: 
McClung, III teaches:
15. The system of Claim 14, wherein the information for uniquely identifying the at least one user comprises biometric information of the at least one user.
McClung, III [0173] The user may interact with the host system's transaction system or a merchant via any input device such as a telephone, keyboard, mouse, kiosk, personal digital assistant, touch screen, voice recognition device, transponder, biometrics device {e.g., for uniquely identifying user}, handheld computer (e.g., Palm device, and/or the like)

Regarding claim 16: 
McClung, III teaches:
16. The system of Claim 11, wherein the instructions, upon execution, cause the one or more processors to open the at least one holding account with a financial institution for the at least one user based on the information obtained from the at least one user.
McClung, III at least at [0169] teaching opening and funding a pension account based on criteria {e.g., funding from airline holding account}




Regarding claim 17: 
McClung, III teaches:
17. The system of Claim 11, wherein the instructions, upon execution, cause the one or more processors to allocate the portion of the funds by isolating the portion from remainder of the funds available in at least one holding account and assign the isolated portion for use with the synthetic account.
McClung, III at least at [0171] teaching the merchant sends authorization from the card issuer, completing the transaction, and automatically funding the account in a pre-set amount {e.g., amount isolated or set aside for funding}, and submitting a record of charge (ROC) and/or summary of charges (SOC) and/or summary of accounting funding to the person, and/or to the card issuer or acquirer for settlement.

Regarding claim 18: 
McClung, III teaches:
18. The system of Claim 11, wherein the instructions, upon execution, cause the one or more processors to funding the synthetic account using funds held in at least two separate holding accounts.
McClung, III at least at [0232] In any method according to the present invention that involves a transaction and/or the funding of an account, one or multiple funding sources, one or multiple digital wallet providers or electronic wallet providers, one or multiple internet providers, one or multiple manufacturers, multiple warehousing entities, multiple phone service providers, and/or merchants

Regarding claim 19: 
McClung, III teaches:
19. The system of Claim 8, wherein the at least two separate holding accounts are owned by at least two different users.
McClung, III at least at [0232] In any method according to the present invention that involves a transaction and/or the funding of an account, one or multiple funding sources, one or multiple digital wallet providers or electronic wallet providers, one or multiple internet providers, one or multiple manufacturers, multiple warehousing entities, multiple phone service providers, and/or merchants

Regarding claim 20: 
McClung, III teaches:
20. The system of Claim 11, wherein the instructions, upon execution, cause the one or more processors to form the synthetic account {…} and funded by funds sourced from at least two separate holding accounts owned by the at least two different users
McClung, III at least at [0232] In any method according to the present invention that involves a transaction and/or the funding of an account, one or multiple funding sources, one or multiple digital wallet providers or electronic wallet providers, one or multiple internet providers, one or multiple manufacturers, multiple warehousing entities, multiple phone service providers, and/or merchants

McClung, III does not explicitly teach but Ledford teaches:

for at least two users of the financial asset management system, wherein the synthetic account is a jointly owned account owned by the at least two users
Ledford at least at [0333] a participant funding the prefunded balance account with a balance is referred to herein as a funding participant. To back up the settlement of the transaction the participant's funding agent is required to deposit monies in a joint account owned jointly by one or more funding agents.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by McClung, III to substitute the system and method of forming and funding joint accounts, owned by at multiple users {e.g., funding agents}, as taught in Ledford, which is common to the same field of endeavor of systems and methods for facilitating consumer digital ewallet or virtual currency exchange. The combination e.g., the addition of funding joint accounts as recited, amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for facilitating consumer digital ewallet or virtual currency exchange as taught in Ledford at least at [Title] and [0333].



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20150228026 A1 to Michael. 
(2) U.S. Patent Application Publication US 20210374861 A1 to McClelland.
(3) U.S. Patent Application Publication US 20160247229 A1 to Connolly.
(4) U.S. Patent Application Publication US 20150379488 A1 to Ruff.
(5) U.S. Patent Application Publication US 20190236671 A1 to Kaylor.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694